DETAILED ACTION
	The following is a response to the amendment filed 10/1/2021 which has been entered.
Response to Amendment
	Claims 12-14, 16-24, 26 and 28-31 are pending in the application. Claims 15, 25 and 27 are cancelled.
	-The drawing objection has been withdrawn due to applicant cancelling claim 15 accordingly.
	-The objection to the specification has been withdrawn due to applicant amending the abstract accordingly.
	-The 112(a) rejection has been withdrawn due to applicant cancelling claims 15, 25 and 27 accordingly.
	-The 112(b) rejection pertaining to claims 13, 15, 25 and 27 has been withdrawn due to applicant amending claim 13 accordingly and cancelling claims 15, 25 and 27 accordingly.
Response to Arguments
Applicant's arguments pertaining to the double patenting rejection have been fully considered but they are not persuasive. Applicant would like to hold off on filing a terminal disclaimer until the subject matter of the claimed invention has formally been determined; therefore, examiner will maintain the double patent rejection until a terminal disclaimer is filed or scope of claim 12 is changed (amended) different from the scope of the US patent used in the rejection.
exactly two planetary gear units being engaged when either the torque distribution or second hybrid gear stage is activated have been fully considered and are persuasive.  The 102 and 103 rejections have been withdrawn. 
Note: the 112(b) rejection pertaining to claims 16, 19, 20, 21 23, 24, 26, 28, 29, 30 and 31 will be maintained due to applicant not amending or responding to the issues pertaining to those claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24, 26 and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claims 16, 23 and 24 recites the limitation “.....in which planetary gears of a first planetary gear set mesh both with a radial outer ring gear, which forms the input side of the axle differential, via respective planetary gears of a second planetary gear set......”. The phrase “via respective” is unclear and doesn’t seem to correspond to the description on page 6, lines 30-32 in the specification, i.e.,.....”in which planetary gears 11 of a first planetary gear set mesh both with a radial outer ring gear 13, which forms the input side of the axle differential 3, and with the planetary gears 15 of the second “via respective” seems to suggest that the first planetary gears mesh with the ring gear via the second planetary gears, please clarify.

-Claims 19, 26, 28, 29 and 30, recite the limitation “.....and the flanged shaft on the gearbox side”, however it is unclear as to which gearbox side is being referred to, the gearbox input side of the gearbox output side, please clarify.

-Claims 20 and 31 recite the limitation “.....and the flanged shaft on the gearbox side”, however it is unclear as to which gearbox side is being referred to, the gearbox input side of the gearbox output side, please clarify.

-Claim 20 recites the limitation "the gearbox output shaft" in line 1. There is insufficient antecedent basis for this limitation in the claim due to the limitation being introduced in claim 13, not claims 12, 16 or 17 from which claim 20 depends from.

-Claim 21 recites the limitation "the shared ring gear shaft" in line 6. There is insufficient antecedent basis for this limitation in the claim due to the limitation being introduced in claim 14, not claims 12, 13 or 19 from which claim 21 depends from.

-Claim 28 recites the limitation "the planetary gear carrier of the first planetary gear unit" in lines 1 and 2. There is insufficient antecedent basis for this limitation in the claim due to the limitation being introduced in claim 13, not claims 12 or 16 from which claim 28 depends from.


-Claim 30 recites the limitation "the planetary gear carrier of the first planetary gear unit" in lines 1 and 2. There is insufficient antecedent basis for this limitation in the claim due to the limitation being introduced in claim 13, not claims 12, 16, 17 or 18 from which claim 30 depends from.

-Claim 31 recites the limitation "the gearbox output shaft" in line 1. There is insufficient antecedent basis for this limitation in the claim due to the limitation being introduced in claim 13, not claims 12, 16, 17 or 18 from which claim 31 depends from.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10995840 in view of 10995840. The U.S. (Claim 1 of patent is bolded to show common scope):
1. A drive device for a vehicle axle of a two-track vehicle, wherein the vehicle axle comprises: an axle differential, which is connectable at an input end to a primary drive machine and connectable at an output end across flange shafts arranged on either side to vehicle wheels of the vehicle axle, wherein the vehicle axle is connectable to an additional drive machine and a shiftable superimposing gear, which is shiftable to a torque distribution mode and to a hybrid mode, the hybrid mode comprising a first hybrid mode and a second hybrid mode, wherein, in the torque distribution mode, a drive torque is generated by the additional drive machine and a torque distribution on the two vehicle wheels is changeable depending on a magnitude and direction of rotation of the drive torque, wherein, in the hybrid mode, the drive torque generated by the additional drive machine is coupled to both flange shafts of the vehicle wheels and evenly distributed by the axle differential, wherein the superimposing gear further comprises three planetary gearings which are coupled together, wherein a load path incorporating all three of the planetary gearings is formed in the superimposing gear when the torque distribution mode is engaged and when the first hybrid mode is engaged, wherein a load path incorporating exactly one of the three or exactly two of the three planetary gearings is formed in the superimposing gear when the second hybrid mode is engaged, and wherein a reaction element is lockable or release-able by a second shift element on a gearbox housing.
doesn’t recite a rear axle and a starting gear, but the patent does disclose that the invention is based on use in a rear axle (abstract) and that the first hybrid gear stage as recited is based on a starting gear (column 6, lines 50-54).
It would have been obvious to a person of ordinary skill in the art to modify claim 1 of the patent by using the invention for a rear axle and having the first hybrid gear stage in the form of a starting gear to increase the operation efficiency of the axle assembly.

Allowable Subject Matter
Claims 12-14, 16-24, 26 and 28-31 are allowed via prior art purposes only.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-a drive device for a two track vehicle rear axle having a differential connected to a primary drive unit on an input side and connected to wheels on an output side by flanged shafts arranged on both sides, an additional drive unit and a switchable superposition gearbox that can be switched into a torque distribution gear stage generating torque by the additional drive unit, the two wheels can be changed depending on torque and rotational direction, the superposition gearbox can be switched into a hybrid mode generating torque by the drive unit through both flanged shafts evenly distributed via the differential, the superposition gearbox has three inter-coupled planetary gear units wherein a first hybrid gear stage of a starting gear is activated in which a load path through all three gear units is engaged and when either the torque distribution gear or a second hybrid gear stage is activated, load path is through exactly two planetary gear units is engaged and in combination with the limitations as written in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        November 4, 2021